487 F.2d 222
UNITED STATES of America, Appellee,v.Ollie Herman LINCOLN, Jr., Appellant.
No. 73-1189.
United States Court of Appeals,Fourth Circuit.
Argued Oct. 4, 1973.Decided Nov. 5, 1973.Certiorari Denied March 18, 1974.See 94 S. Ct. 1562.

Arthur M. Reynolds, Washington, D. C.  (Arthur G. Murphy, Sr., Baltimore, Md., on brief), for appellant.
Michael E. Marr, Asst. U. S. Atty.  (George Beall, U. S. Atty., on brief), for appellee.
Before BRYAN, Senior Circuit Judge, and RUSSELL and WIDENER, Circuit Judges.
PER CURIAM:


1
Convicted under 18 U.S.C. App. Sec. 1202(a) of possessing and receiving firearms in interstate commerce after having previously (on October 17, 1968) been convicted of a felony, Ollie Herman Lincoln, Jr. appeals.  His only substantial assignments of error are: (1) that, admittedly, one of the three weapons described in the one-count indictment had not been transported in interstate commerce since the enactment of the criminal statute on June 19, 1968; and (2) that the felony of which he had been convicted was wilful tax evasion, 26 U.S.C. Sec. 7201, not a crime of violence and, therefore, not the type of felony contemplated by the statute.


2
On consideration of the record and arguments of counsel, orally and on brief, we find the assignment of error without merit and affirm the conviction.  United States v. Giannoni, 472 F.2d 136 (9 Cir.), cert. denied 411 U.S. 935, 93 S. Ct. 1911, 36 L. Ed. 2d 396 (1973); see United States v. Mullins, 476 F.2d 664 (4 Cir. 1973); 18 U.S.C. App. Sec. 1202(c)(2) defining "felony"; United States v. Mancino, 474 F.2d 1240 (8 Cir.), cert. denied, 412 U.S. 953, 93 S. Ct. 3020, 37 L. Ed. 2d 1007 (1973).


3
Affirmed.